Exhibit Flagstone Reinsurance Holdings Limited List of Subsidiaries Subsidiary Jurisdiction Ownership Interest Held By Immediate Parent Flagstone Reinsurance Limited Bermuda 100% Island Heritage Holdings Limited (1) Cayman Islands 54.6% Flagstone Réassurance Suisse SA (2) Switzerland 100% Haute Route Re Ltd (7) Bermuda 100% Flagstone Leasing Services Limited (3) Bermuda 100% Flagstone King Air Holdings Limited (2) Bermuda 100% IAL Leasing Ltd. (2) Bermuda 100% Longtail Aviation International Limited (2) Bermuda 100% IAL King Air Limited (2) British Virgin Islands 100% Flagstone Westwind Holdings Limited (2) Bermuda 100% Flagstone (Gibraltar) Limited (3) Gibraltar 100% Flagstone Finance SA (4) Luxembourg 100% FlagstoneCapital Management (Bermuda) Limited Bermuda 100% West End Capital Management (Cayman) Limited (5) CaymanIslands 100% Flagstone Underwriters Middle East Limited (8) Dubai 100% Flagstone Underwriters Latin America Limited (8) Puerto Rico 100% Flagstone Management Services (Halifax) Limited (5) Canada 100% West End Capital Management BPO Services (India) Private Limited (8) India 100% Flagstone (Mauritius) Limited (5) Mauritius 100% Flagstone Representatives Limited (formed as West End Capital Management (UK) Limited) United Kingdom 100% Mont Fort Re Limited (6) Bermuda 100% (1) An entity in which Flagstone Reinsurance Limited acquired a majority interest – 54.6% voting shares (2) An indirect wholly-owned subsidiary of Flagstone Reinsurance Limited. (3) A wholly-owned subsidiary of Flagstone Reinsurance Limited. (4) A wholly-owned subsidiary of Flagstone (Gibraltar) Limited. (5) A wholly-owned subsidiary ofFlagstone Capital Management (Bermuda) Limited. (6) The Company owns all of the outstanding common shares, and none of the outstanding preferred shares, of Mont Fort Re Limited. (7) A wholly-owned subsidiary of Flagstone Réassurance Suisse SA (8) An indirect wholly-owned subsidiary of Flagstone Capital Management (Bermuda) Limited
